This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF BELEN,

 3          Plaintiff-Appellee,

 4 v.                                                                                    NO. 31,871

 5 NORBERT A. SCHUELLER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 William A. Sanchez, District Judge

 9 Robles, Rael & Anaya, PC
10 Marcus Rael, Jr.
11 Albuquerque, NM

12 for Appellee

13 Norbert A. Schueller
14 Belen, NM

15 Pro se Appellant


16                                 MEMORANDUM OPINION

17 CASTILLO, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4       Reversed.

5       IT IS SO ORDERED.



6                                       ___________________________________
7                                       CELIA FOY CASTILLO, Chief Judge

8 WE CONCUR:




 9 __________________________________
10 MICHAEL D. BUSTAMANTE, Judge




11 __________________________________
12 RODERICK T. KENNEDY, Judge




                                           2